EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Mr. John F. Gallagher on 06/18/2021.

The application has been amended as follows:

Claim 1. An electronic device comprising:
a display; 
a housing for mounting the display;
a first printed circuit board (PCB) and a second PCB that are disposed inside the housing and the first PCB positioned along a first plane and the second PCB positioned along a second plane substantially parallel to the first plane, wherein the first PCB and the second PCB have a height difference in a direction substantially perpendicular to the first plane, and wherein the first PCB and the second PCB are electrically connected to each other through a flexible printed circuit board (FPCB);
a back cover coupled to the housing;
a support member disposed inside the housing, and disposed between the display and the first PCB and the second PCB, wherein the support member comprises a first area for supporting the first PCB and a second area for supporting the second 
a nonconductive material interposed between the first area of the support member and the first PCB, wherein an upper surface of the nonconductive material is higher than an upper surface of the second PCB based on an upper surface of the support member;
a first antenna element electrically connected to a surface of the first PCB, wherein the surface of the first PCB is positioned along the second plane; and
a communication circuit configured to feed the first antenna element through the first PCB and to transmit or receive a signal through the first antenna element,
wherein the first antenna element extends from a first point and a second point thereof, 
wherein the first PCB comprises: 
a conductive area extending along a length thereof, 
a plurality of non-conductive areas positioned along the surface of the first PCB, and
a plurality of switches, with each switch of the plurality of switches positioned within a respective non-conductive area, with each non-conductive area positioned apart from another non-conductive area along the surface of the first PCB, and
wherein the first point of the first antenna element is positioned in a first non-conductive area of the plurality of non-conductive areas and the second point of the first a part of the conductive area. 


/GENNADIY TSVEY/Primary Examiner, Art Unit 2648